DETAILED ACTION
This office action is in response to RCE filed on 3/29/2021.
Claims 9 – 29 are amended.
Claims 9 – 29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 9, 16 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 13 of U.S. Patent No.9389887. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 8 and 13 of USPAT 937877 comprises all of the claimed limitations of the independent claims 9, 16 and 23 of the instant application.

Instant application 
USPAT 9389887
Claim 9
Claim 1
Claim 16
Claim 8
Claim 23
Claim 13


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 10, 12, 15 – 17, 19, 22 – 24, 26 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lillibridge (US 20120158674, reference part of IDS dated 7/23/2020), in view of Fienblit et al (US 20110060759, hereinafter Fienblit).

As per claim 1, Lillibridge discloses: A non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor causes the processor to execute a set of acts comprising: 
receiving a request from a virtual machine executing on a first node in a virtualization system for writing a data item into [storage block] a virtual disk configured within a storage pool, wherein the virtualization system comprises the first node and a second node, the storage pool comprises cloud storage, first local storage of the first node, and second local storage of the second node; (Lillibridge [0025]: VM accessing storage blocks from the storage pool 140; [0026]: whenever a block is written with content identical to a block already stored, a new copy of the same content is not made. Instead a reference is made to the existing copy; step 330: if not found, look up key in second table; step 334; if not found, insert entry with key in first table; figure 1 and [0020]: The blades 130 may each run a number of virtual machines, with each terminal 110a-c connecting to a single virtual machine. Each blade 130 provides enough computational capacity to each virtual machine; [0018]: the server farm 120 may include a plurality of racks 125a-c comprised of individual server blades 130. The racks 125a-c may be communicatively coupled to a storage pool 140 (e.g., a redundant array of inexpensive disks (RAID)). For example, the storage pool 140 may be provided via a "back-end" network, such as an inter-device LAN.)

Lilibridge did not explicitly disclose:

and performing de-duplication of the data item in the storage pool.  
wherein the [storage block] comprises a virtual disk configured within a storage pool;
and the virtual disk comprises a storage space that is structured from at least one of the cloud storage, the first local storage, and the second local storage based at least in part upon an access requirement of the virtual machine to which the virtual disk is mounted;

However, Fienblit teaches:
determining whether the storage pool already includes a specified number of the data item; and performing de-duplication of the data item in the storage pool. (Fienblit [0010]: A first de-duplication manager (DDM) in the distributed network receives at least a unique ID of the data and a network address of a first storage medium in which the data is stored; locates one or more storage media in the distributed network in which the data is stored using the unique ID of the data; determines whether there is more than a predetermined threshold number of copies of the data; and removes the data from a second storage medium selected from among the one or more storage media.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Fienblit into that of Lilibridge in order to determine whether the storage pool already includes a specified number of the 

Chang teaches:
wherein the [storage block] comprises a virtual disk configured within a storage pool; and the virtual disk comprises a storage space that is structured from at least one of the cloud storage, the first local storage, and the second local storage based at least in part upon an access requirement of the virtual machine to which the virtual disk is mounted; (Chang [0004]: “The virtual storage module may include a wait-queue operable to store incoming block-level data requests from one or more virtual machines, and in-memory metadata for storing information associated with data stored in local persistent storage that is local to a host computer hosting the virtual machines. The data stored in local persistent storage may be replication of a subset of data in one or more virtual disks provided to the virtual machines, the virtual disks being mapped to remote storage accessible via a network connecting the virtual machines and the remote storage. A cache handling logic may be operable to handle the block-level data requests by obtaining the information in the in-memory metadata and making I/O requests to the local persistent storage or the remote storage or combination of the local persistent storage and the remote storage to service the block-level data requests”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang into that of Lillibridge and Fienblit in order to have the virtual disk comprises a storage space that is structured from at least one of the cloud storage, the first local storage, and the second local storage based at least in part upon an access requirement of the virtual machine to which the virtual disk is mounted. Chang has shown that the claimed limitation are merely commonly known way to configure virtual disk, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 10, Lillibridge, Fienblit and Chang further teach:
The computer readable medium of claim 9, wherein de-duplication is performed on an extent basis by referencing a de-duplication extent for the data item in the storage pool, and the data item is stored in a non-deduplication extent in the virtual disk. (Fienblit [0010]: A first de-duplication manager (DDM) in the distributed network receives at least a unique ID of the data and a network address of a first storage medium in which the data is stored; locates one or more storage media in the distributed network in which the data is stored using the unique ID of the data; determines whether there is more than a predetermined threshold number of copies of the data; and removes the data from a second storage medium selected from among the one or more storage media.)

As per claim 12, Lillibridge, Fienblit and Chang further teach:
The computer readable medium of claim 10, wherein the de-duplication extent is referenced by the virtual disk that is exported to the virtual machine, and a location of the data item stored in the virtual disk is maintained by referencing at least metadata for the storage pool. (Lillibridge [0021] and Fienblit [0010]) 

As per claim 15, Lillibridge, Fienblit and Chang further teach:
The computer readable medium of claim 9, wherein de-duplication is performed by referencing an existing copy and by incrementing a reference count for an extent comprising the existing copy for the virtual machine, without writing a new copy of the data item into the storage pool. (Lilibridge [0026]: Whenever a block is written with content identical to a block already stored, a new copy of the same content is not made. Instead a reference is made to the existing copy; [0028]: “The block hash to physical address table enables the system to determine if contents of a block with a given hash have already been stored, and if so, where that block is. This table often includes additional information such as reference counts for the physical address being pointed to so as to enable "garbage collection" (i.e., removing contents that are no longer being used or no longer being pointed to)”.)  

As per claim 16, it is the method variant of claim 9 and is therefore rejected under the same rationale.

As per claim 19, it is the method variant of claim 12 and is therefore rejected under the same rationale.
As per claim 22, it is the method variant of claim 15 and is therefore rejected under the same rationale.
As per claim 23, it is the system variant of claim 9 and is therefore rejected under the same rationale.
As per claim 24, it is the system variant of claim 10 and is therefore rejected under the same rationale.
As per claim 26, it is the system variant of claim 12 and is therefore rejected under the same rationale.
As per claim 29, it is the system variant of claim 15 and is therefore rejected under the same rationale.

Claims 11, 18 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lillibridge, Fienblit and Chang, and further in view of Liu.

As per claim 11, Lillibridge, Fienblit and Chang further teach:
The computer readable medium of claim 10, wherein the de-duplication extent is a contiguous unit of storage physically stored on a storage device, (Lillibridge [0021])
Lillibridge, Fienblit and Chang did not teach:
and the de-duplication comprises partitioning the contiguous unit of storage into multiple extents having more than one extent size;
However, Liu teaches:
and the de-duplication comprises partitioning the contiguous unit of storage into multiple extents having more than one extent size; (Liu [0014])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Liu into that of Lillibridge, Fienblit and Chang in order to have the de-duplication comprises partitioning the contiguous unit of storage into multiple extents having more than one extent size. Liu has shown that the claimed limitation are merely commonly known way to perform deduplication, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 18, it is the method variant of claim 11 and is therefore rejected under the same rationale.

As per claim 25, it is the system variant of claim 11 and is therefore rejected under the same rationale.

Claims 13, 14, 20, 21, 27 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lillibridge, Fienblit and Chang, and in view of Grobman et al (US 20070050767, reference part of IDS dated 7/23/2020, hereinafter Grobman).

As per claim 13, Lillibridge, Fienblit and Chang did not teach:
The computer readable medium of claim 9, wherein the virtual machine comprises a user virtual machine, the request to write the data item is managed by a service virtual machine on the first node, and the service virtual machine also manages input/output (I/O) request for accessing the virtual disk from a different virtual machine on the second node.
However, Grobman teaches:
The computer readable medium of claim 9, wherein the virtual machine comprises a user virtual machine, the request to write the data item is managed by a service virtual machine on the first node, and the service virtual machine also manages input/output (I/O) request for accessing the virtual disk from a different virtual machine on the second node. (Grobman figure 2 and [0013] - [0015]: VM 120 may be designated a management partition (“Management VM 200”) and VM 100, may be designated a user partition (“User VM 205)… storage controller 210 and LAN controller 215 may be mapped directly to management VM 200. Examiner notes that Lillibridge [0029] teaches an interface such as RAID controller may perform the deduplication for the VMs, and since Grobman [0014] teaches the management VM 200 controls the storage controller, thus the combination of Lillibridge and Grobman teaches the management VM (mapped to the claimed service VM performs the deduplication.)


As per claim 14, Lillibridge, Fienblit, Chang and Grobman further teach:
The computer readable medium of claim 13, wherein the service virtual machine runs above a hypervisor on the first node such that the service virtual machine manages at least the virtual disk of the storage pool. (Grobman figure 2)

As per claim 20, it is the method variant of claim 13 and is therefore rejected under the same rationale.
As per claim 21, it is the method variant of claim 14 and is therefore rejected under the same rationale.
As per claim 27, it is the system variant of claim 13 and is therefore rejected under the same rationale.


Response to Arguments
Applicant’s arguments with respect to claim(s) 9 - 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196